Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 29, 1997, which ruled that claimant was ineligible to receive a relocation allowance under the Trade Act of 1974.
Claimant was employed as an electronic technician in the City of Utica, Oneida County, when he was notified that the *925employer’s plant would be permanently closing in six months. During the ensuing months, claimant unsuccessfully sought local employment as an electronic technician. When the plant ultimately closed and claimant had not secured new employment, he moved to North Carolina and accepted a position as an automobile salesperson. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant was ineligible to receive a relocation allowance under the Trade Act of 1974 (see, 19 USC § 2101 et seq.). The regulations promulgated under the Trade Act provide, in pertinent part, that relocation allowances are only available to those who have no reasonable expectation of securing suitable employment in their commuting area (see, 20 CFR 617.42 [a] [6]). Assuming without deciding that claimant’s automobile sales position constitutes suitable employment, the record indicates that there were comparable sales positions available in the Utica area when claimant relocated to North Carolina. Accordingly, the decision of the Board must be affirmed. We have considered claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.